Title: To Alexander Hamilton from Tench Coxe, [22 February 1795]
From: Coxe, Tench
To: Hamilton, Alexander


Sir
[Philadelphia, February 22, 1795]
Messrs. Wheelen & Miller & Co. not having sent me the papers relative to the part of Patterson’s & Co’s. concern on Friday I walked up to your House with the inclosed Bond, which was all that remained for me to do alone in the land concerns or the Business of the Loan to me. I regretted to find you were gone. I had a wish to pay my last respects to Mrs. H—— and Mrs. Coxe called within an hour of my time for the same purpose with the same want of Success.
The Monies, out of which the moieties composing the principal of my Bond were taken, were paid at various times as the letters, receipts &ca. will shew. The 4th. purchase, of Jackson, Steedman & Co., was made in June, when the last four thousand dollars were not in my hands, and the little advances of about 200 Dollrs. to Ball & Smith were also made early. Taking into the estimate those facts it has upon consideration, tho without formal calculation, that the 25th. of September 1793 would be a fair medium time for interest to commence. Yet, if you will take the trouble to make an exact calculation and find ground to vary the day I am ready to make it, if equitable, different.
I propose on adjusting a few matters after the Session to remit you a Years interest which is due as ⅌ the Bond.
Wheelen & Co. assure me they will send to me as soon as they have got the papers made up. They are tedious, and busy as I suppose for the[y] really have made great Delays. You were to direct some person to concur with me in drawing for the Lands not yet divided—and to give me the name of a person to whom the conveyances should be made—but it is not yet done. When at leisure, I will thank you for attention to those two points.
Mrs. Hamilton will accept Mrs. Coxe’s Compliments and my own.
I am, Sir,   Your most obedt. hble Servant

T C.
Philada. 22d. Feby. 1795.


